--------------------------------------------------------------------------------

Exhibit 10.1


OMNIBUS AMENDMENT


THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of November 10, 2017, by and
between MORGAN STANLEY BANK, N.A. (“Buyer”), KREF LENDING IV LLC (“Seller”) and
KKR REAL ESTATE FINANCE HOLDINGS L.P. (“Guarantor”) amends that certain Master
Repurchase and Securities Contract Agreement, dated December 6, 2016, by and
between Buyer and Seller (as the same has been or may be further amended,
modified and/or restated from time to time, the “Repurchase Agreement”) and the
other Transaction Documents as provided herein.


RECITALS


WHEREAS, the parties hereto desire to make certain amendments to the Repurchase
Agreement and the other Transaction Documents as provided herein.


WHEREAS, pursuant to Section 9(a) of the Repurchase Agreement, Seller desires to
extend the term of the Facility.


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


1.             Amendment to the Repurchase Agreement.  (a)     The definition of
“Facility Amount” in Section 2 of the Repurchase Agreement is hereby amended and
restated in its entirety as follows:


“Facility Amount” shall mean $600,000,000 as such amount may be reduced in
accordance with Section 9(c) of this Agreement or increased in accordance with
Section 9(d) of this Agreement.


(b)           The definition of “Scheduled Facility Termination Date” in Section
2 of the Repurchase Agreement is hereby amended and restated in its entirety as
follows:


“Scheduled Facility Termination Date” means December 6, 2020.


(c)           Section 9(a) is hereby deleted in its entirety.


(d)           A new Section 9(d) is hereby added to the Repurchase Agreement and
shall read in its entirety as follows:
 

--------------------------------------------------------------------------------

(d)          Upon no less than five (5) Business Days’ prior written notice from
Seller to Buyer, Seller may request that the Facility Amount be increased to
$750,000,000.00.  Such request shall be approved by Buyer upon satisfaction of
the following conditions: (i) no Default, Event of Default or Margin Deficit
shall exist on the date of Seller’s request  or on the effective date of the
increase of the Facility Amount, (ii) all representations and warranties in this
Agreement shall be true, correct, complete and accurate in all respects as of
the effective date of the increase of the Facility Amount (except such
representations which by their terms speak as of a specific date and subject to
any exceptions disclosed to Buyer in an Exception Report prior to such date and
approved by Buyer and subject to any exceptions disclosed to Buyer in writing
for matters or events occurring subsequent to such date which are not prohibited
and do not constitute a default under this Agreement), (iii) Buyer and Seller
shall have duly executed and delivered an amendment to this Agreement reflecting
such increase in the Facility Amount, which amendment shall be duly acknowledged
by Guarantor, and (iv) on or before the effective date of the increase of the
Facility Amount, Seller shall have paid to Buyer the Upfront Fee with respect to
the increased Facility Amount (i.e. $150,000,000) in accordance with the terms
and provisions of the Fee Letter and all other Transaction Costs payable to
Buyer in connection with the negotiation of such amendment.


2.             Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Repurchase Agreement.


3.             Ratification and Authority.


(a)           Seller hereby represents and warrants that (i) Seller has the
power and authority to enter into this Amendment and to perform its obligations
under the Repurchase Agreement as amended hereby and the other Transaction
Documents, (ii) Seller has by proper action duly authorized the execution and
delivery of this Amendment and (iii) this Amendment has been duly executed and
delivered by Seller and constitutes Seller’s legal, valid and binding
obligations, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.


(b)           Seller hereby (i) unconditionally ratifies and confirms, renews
and reaffirms all of its obligations under the Repurchase Agreement and each of
the other Transaction Documents, (ii) acknowledges and agrees that such
obligations remain in full force and effect, binding on and enforceable against
it in accordance with the terms of the Repurchase Agreement as amended hereby
and the other Transaction Documents, in each case, subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles and (iii) represents,
warrants and covenants that it is not in default under the Repurchase Agreement
or any of the other Transaction Documents beyond any applicable notice and cure
periods, and there are no defenses, offsets or counterclaims against Seller’s
obligations under the Repurchase Agreement or the other Transaction Documents.
 
2

--------------------------------------------------------------------------------

(c)           Guarantor, by its signature below, hereby (i) unconditionally
approves and consents to the execution by Seller of this Amendment and the
modifications to the Transaction Documents effected thereby, (ii)
unconditionally ratifies, confirms, renews, and reaffirms all of its obligations
under the Guaranty, (iii) acknowledges and agrees that its obligations under the
Guaranty remain in full force and effect, binding on and enforceable against it
in accordance with its terms subject to bankruptcy, insolvency and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles and (iv) represents, warrants and covenants that it is
not in default under the Guaranty beyond any applicable notice and cure periods,
and there are no defenses, offsets or counterclaims against its obligations
under the Guaranty.  Guarantor hereby represents and warrants that it has the
power and authority to enter into this Amendment and has by proper action duly
authorized the execution and delivery of this Amendment by Guarantor.


4.             Continuing Effect.  Except as expressly amended by this
Amendment, the Repurchase Agreement, the Guaranty and the other Transaction
Documents remain in full force and effect in accordance with their respective
terms.


5.            References to Transaction Documents.  All references to the
Repurchase Agreement and the Guaranty in any Transaction Document, or in any
other document executed or delivered in connection therewith shall, from and
after the execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement and the Guaranty as amended hereby, unless the context
expressly requires otherwise.


6.             Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.


7.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.


 
[Signatures appear on the next page.]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.
 

 
BUYER:
     
MORGAN STANLEY BANK, N.A.,
 
a national banking association
       
By:
/s/ Anthony Preisano
   
Name: Anthony Preisano
   
Title:   Authorized Signatory



 
[Signatures continue on the next page]
 

--------------------------------------------------------------------------------

 
SELLER:
         
KREF LENDING IV LLC, a Delaware limited liability company
           
By:
/s/ Patrick Mattson
     
Name:  Patrick Mattson
     
Title:  Authorized Signatory
 

 
 

 
GUARANTOR:
         
KKR REAL ESTATE FINANCE HOLDINGS L.P., a
    Delaware limited partnership              
By:
KKR REAL ESTATE FINANCE TRUST INC.,
      its general partner                
By:
/s/ Patrick Mattson
       
Name:  Patrick Mattson
       
Title:  Authorized Signatory
 

 
 

--------------------------------------------------------------------------------